Citation Nr: 1745627	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-32 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder with alcohol dependence.

2.  Entitlement to a rating in excess of 20 percent for disc protrusion at the L4-L5 level and minimal protrusion at the lumbosacral junction (previously evaluated as residuals, ruptured lumbar disc, status post laminectomy) prior to June 27, 2014 and in excess of 40 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy, left lower extremity, prior to June 27, 2014 and in excess of 20 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy, right lower extremity.

5.  Service connection for left knee condition as secondary to the service-connected disability of disc protrusion at the L4-L5 level and minimal protrusion at the lumbosacral junction (previously evaluated as residuals, ruptured lumbar disc, status post laminectomy).

6.  Service connection for left hip condition as secondary to the service-connected disability of disc protrusion at the L4-L5 level and minimal protrusion at the lumbosacral junction (previously evaluated as residuals, ruptured lumbar disc, status post laminectomy).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to February 2004 in the United States Army.  The Veteran also served periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and December 2015 rating decisions of the VA Regional Office in Huntington, West Virginia. 

FINDING OF FACT

An October 2017 written statement submitted by the Veteran's representative, on the Veteran's behalf, containing the Veteran's name and claim number indicated that the Veteran wished to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Substantive appeals may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.

In October 2017, the Veteran's authorized representative submitted a written statement stating that with the grant of individual unemployability the Veteran is satisfied with all pending appeals.  The Board notes the Veteran was granted individual unemployability in a May 2017 rating decision.  The Board finds the representative's written statement meets the criteria to withdraw the claims before the Board.  38 C.F.R. § 20.204 (2016).

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issues before the Board are dismissed.  See 38 U.S.C.A. § 7105(d)(5).

ORDER

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder with alcohol dependence is dismissed.

2.  Entitlement to a rating in excess of 20 percent for disc protrusion at the L4-L5 level and minimal protrusion at the lumbosacral junction (previously evaluated as residuals, ruptured lumbar disc, status post laminectomy) prior to June 27, 2014 and in excess of 40 percent thereafter is dismissed.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy, left lower extremity, prior to June 27, 2014 and in excess of 20 percent thereafter is dismissed.

4.  Entitlement to initial rating in excess of 10 percent for radiculopathy, right lower extremity is dismissed.

5.  Service connection for left knee condition as secondary to the service-connected disability of disc protrusion at the L4-L5 level and minimal protrusion at the lumbosacral junction (previously evaluated as residuals, ruptured lumbar disc, status post laminectomy) is dismissed.

6.  Service connection for left hip condition as secondary to the service-connected disability of disc protrusion at the L4-L5 level and minimal protrusion at the lumbosacral junction (previously evaluated as residuals, ruptured lumbar disc, status post laminectomy) is dismissed.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


